COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 TARGET LOGISTICS, INC.,                        §
                                                                 No. 08-13-00099-CV
                  Appellant,                    §
                                                                     Appeal from the
 v.                                             §
                                                                 383rd District Court
 THE OFFICE OF THE ATTORNEY                     §
 GENERAL OF TEXAS, JUAN                                      of El Paso County, Texas
 RAMIREZ, AND DORA ANGELICA                     §
 RAMIREZ,                                                        (TC# 2011CM095)
                                                §
                  Appellees.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for new

trial, in accordance with this Court’s opinion. The Court makes no further order as to costs of

appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 3RD DAY OF JUNE, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment